Title: Statement of William Short’s Tenements, 17 May 1802
From: Jefferson, Thomas
To: 


            A statement of mr Short’s tenements, for mr Lilly.
            Joseph Price holds a tenement from Carter for life, as is said, at 20. Dollars a year. I have never seen his lease nor do I know it’s contents but from report. he has paid up to the end of 1800.
            George Haden. by a survey made by mr Nicholas Lewis in 1800. of all the cleared lands in mr Short’s tract, which were then occupied on rent by his tenants, (a plat of which survey is in my possession) George Haden held those in the plat marked as follows.
             
              
                
                
                acres perch.
                
                
                
              
                G.HI.H
                No. 1.2.3.4.5.
                8– 45 	 7–[48.]17–120. 	 1– 20. 	 5– 43.
                in ryecornoats, cotton &crest
                }
                in 1800.
              
              
                
                
                 40–46 being 40.¼ acres.
                
                
              
            
            
            his rent is 40. Dollars. he has paid up to the end of 1799. and £3.6 towards his rent of 1800. he owes therefore for 1800. £8.0[4] and £12. for 1801. besides tobo. his last settlement with me was 1800. Nov. 1[3].
            Charles Lively holds, by the same survey, as follows.
            
              
                
                
                acres perch.
                
                
                
              
                C.L
                No. 1.2.3.4.
                 	 5– 100. 	 6– 1710– 60 	 3– 12.
                in cornin cornwheatoats
                }
                in 1800.
              
              
                
                
                 25–29. say 25. acres.
                
                
              
            
            
            he pays 7/ an acre for the whole. his last settlement was Nov. 4. 1800. when he paid up the rent of 1799. he has an order on me from R. Richardson for £8. in part of his rent for 1800. and he owes a balance for that year & the whole for 1801.
            
            Richard Shackleford holds the fields marked
            
              
                
                
                acres perch.
                
                
                
              
                R.S
                No. 1.2.3.4.5.
                 	 7– 49. 	 6– [72]. 	  	   [85]. 	 1– [60][5]– 	  	  
                in oatsin cornin tobo.in tobo.[rest]
                }
                in 1800.
              
              
                
                
                 24– [106]
                
                
              
            
            
            I have never had a settlement with him. the lands he holds were formerly Cornelius’s and Terril’s. he pays a dollar an acre for all but that in tobo. for which he pays one fourth of the tobo. his rent for 1800. was 22. D 75 c & ¼ of the tobo. made in No. 4. he was to have No. 3. rentfree that year for clearing it.
            Robert Terril held
            
              
                
                
                acres perch.
                
                
                
              
                R.T
                No. 1.2.3.4.
                 	 7– 5610– 8913–67 	 7– 10048– 152
                in cornrestwheat & corntop of mountn.
                }
                in 1800.
              
            
            
            his rent averaged 8/ an acre annually, say £19.9 a year. he settled with me Nov. 23. 1800. & gave a written acknolegement of £49.1 money due, besides one fourth of the tobo. made in 1800. the quantity not then known. I gave orders on him since, but do not know what he has paid on them.
            General rules to which every tenant is subject.
            he is tenant only of the open land, which he is to divide into 5. equal fields having only one of them in corn, 2. in small grain, and 2. at rest, unpastured or in clover or peas, each year; and no one field is to be in corn more than once in 5. years, nor in small grain more than twice in 5. years.
            he has the privilege of wood from the woodlands for fuel, fencing, building repairing, & utensils for his farm, & range for his stock, and is to leave fencing & buildings equal in value to those existing when he came on the land.
            he is to clear lands only on previous consultation with the landlord; it being understood that no clearing is to be made but between distinct parts of his own farm, or between his farm & one of the other tenements in order that we may be getting the whole into one body.
            he has the lands which he clears one year rent-free for clearing them; then as long as they are tended [in tobo.] he pays a fourth of the inspected tobo. charging a fourth of the carriage & warehouse charges. when put into any thing else they pay a money rent. Haden, Lively, Shackleford & Terril have tobo. rents to settle in addition to the money rents before stated.
            In consideration of Lively’s plantation being small, I agreed he should divide it into four shifts, 1 for corn, 1 for wheat, & 2 at rest, or in clover or peas, in rotation, until he could clear a 5th. shift.
            Th: Jefferson
              May 17. 1802.
          